Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2021 has been entered.
 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christophe Lair on 07/15/2021.

The application has been amended as follows: 

(Previously Presented) A grinding cup for a grinder blade coffee, the grinding cup comprising:
a bottom wall;
a sidewall extending upwardly from the bottom wall and defining an upper opening which is to receive coffee beans;
a removable lid, the removable lid having a lower surface covering the upper opening; 
the bottom wall, the sidewall and the removable lid defining a grinding chamber of the blade coffee grinder to grind the coffee beans, 
wherein said lower surface includes a plurality of downwardly projecting ribs configured to promote movement of coffee grinds towards the interior of the grinding cup, 
wherein the grinding cup is adapted to be removably secured to the blade coffee grinder, 
wherein the ribs extend from a location proximate a circumference of the lid towards a center of the lid, and
wherein the ribs have a profile that tapers towards the center of the lid.

(Cancelled) 

(Previously Presented) A grinding cup for a blade coffee grinder, the grinding cup comprising:
a bottom wall;
a sidewall extending upwardly from the bottom wall and defining an upper opening which is to receive coffee beans;
a removable lid, the removable lid having a lower surface covering the upper opening; 
wherein said lower surface includes a plurality of downwardly projecting ribs configured to promote movement of coffee grinds towards the interior of the grinding cup, 

wherein the ribs are curved, 
wherein the grinding cup is adapted to be removably secured to the blade coffee grinder, and
wherein the ribs have a profile that tapers towards the center of the lid.

(Original) The grinding cup of claim 3, wherein each rib has a first end proximate a circumference of the lid and a second end proximate a center of the lid and a direction of curvature of each rib from the second end of the rib to the first end of the rib is opposite to a direction of rotation of the blade of the coffee grinder.

(Original) The grinding cup of claim 1, wherein the lid does not include any apertures.

(Previously Presented) The grinding cup of claim 1, wherein a first end of each rib is proximate a circumference of the lid and a second end of each rib is proximate a center of the lid, there is a rib free region of the lid located radially inward from the second ends of the ribs, the rib free region having an area less than 30% of a total area of the lid.  

(Original) The grinding cup of claim 3, wherein each rib has a first end proximate a circumference of the lid and a second end proximate a center of the lid and wherein an angle between the first end and the second end of the rib is between 35 and 80 degrees.  

(Original) The grinding cup of claim 1, wherein a height of the plurality of ribs is between 3 mm and 5 mm.

(Original) The grinding cup of claim 1, wherein the upper opening has a different shape to the bottom wall.

(Original) The grinding cup of claim 9, wherein the upper opening has a circular shape and the bottom wall has an oval shape.

(Original) The grinding cup of claim 9, wherein a cross sectional area of the upper opening is greater than a cross sectional area of the bottom wall.

(Original) The grinding cup of claim 10, wherein a cross sectional area of the upper opening is greater than a cross sectional area of the bottom wall.

(Currently Amended) A grinding cup for a blade coffee grinder, the grinding cup comprising:
a bottom wall;
a sidewall extending upwardly from the bottom wall and defining an upper opening which is to receive coffee beans;
a removable lid for covering the upper opening, the removable lid having a lower surface which faces the bottom wall when the removable lid covers the upper opening,
wherein the bottom wall, the sidewall and the removable lid define a grinding chamber of the blade coffee grinder to grind the coffee beans, 
wherein the upper opening has a circular shape and the bottom wall has an oval shape, 
wherein said lower surface includes a plurality of downwardly projecting ribs configured to promote movement of coffee grinds towards the interior of the grinding cup, and 
wherein the ribs have a profile that tapers towards a center of the lid.

(Original) The grinding cup of claim 13, wherein a cross sectional area of the upper opening is greater than a cross sectional area of the bottom wall.

(Original) A blade coffee grinder comprising:
a motor;
a grinding cup for receiving coffee beans to be ground;
a blade projecting inside the grinding cup and coupled to the motor;
wherein the grinding cup is a grinding cup according to claim 1.

(Original) A blade coffee grinder comprising:
a motor;
a grinding cup for receiving coffee beans to be ground;
a blade projecting inside the grinding cup and coupled to the motor;
wherein the grinding cup is a grinding cup according to claim 13.

(Currently Amended) The blade coffee grinder of claim 15, wherein the motor is configured to rotate the blade in a first direction and wherein the  downwardly projecting ribs are curved ribs 

(Previously Presented) The grinding cup of claim 1, wherein the lower surface covers at least 90% of the upper opening.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 3 and 13; neither Jean (US3493022A) nor Colmant (FR2420369A2) disclose every single limitation as set forth, nor does the combination of 

Claims 5-6, 8-12, 15 and 17-18 are allowed because they depend from claim 1.
Claims 4 and 7 are allowed because they depend from claim 3.
Claims 14 and 16 are allowed because they depend from claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725